      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 1 of 14



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TOKYOHANA, INC.                               §
        Plaintiff,                            §
                                              §
v.                                            §           Civil Action No. _4:19-cv-4551
                                              §
AMGUARD INSURANCE COMPANY                     §
         Defendant.                           §

                  PLAINTIFF’S ORIGINAL COMPLAINT & JURY DEMAND

       Plaintiff TOKYOHANA, INC. (“Tokyohana” or “Plaintiff”) files this Original Complaint

& Jury Demand against AMGUARD INSURANCE COMPANY (“AmGuard” or “Carrier” or

“Defendant”) and would respectfully show the following:

                                             Parties

1.     Plaintiff, Tokyohana, Inc. is a domestic for-profit corporation located and operating in the

State of Texas.

2.     Upon information and belief, AmGuard is a foreign fire and casualty insurance company

engaged in the business of insurance in Texas, operating for the purpose of accumulating

monetary profit. AmGuard regularly conducts the business of insurance in a systematic and

continuous manner in the State of Texas. AmGuard may be served with process through CT

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

                                     Venue & Jurisdiction

3.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is complete

diversity of citizenship between Plaintiff and Defendant and the amount in controversy exceeds

the sum of seventy-five thousand dollars ($75,000.00), exclusive of interests and costs.

4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial



                                          Page 1 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 2 of 14



part of the events or omissions giving rise to Plaintiff’s claim occurred within this judicial

district, and the property subject of the action is situated within this judicial district. Namely, this

action concerns real property in Harris County, Texas. The insurance policy at issue and of

which Plaintiff is a beneficiary was to be performed within this district, and the losses under the

policy (including payments to be made to Plaintiff under the policy) were required to be made

within this district. Further, investigation, including communications to and from Defendant and

Plaintiff (including telephone calls, mailings, and other communications to Plaintiffs) occurred

within this district.

                                      Rule 542A Compliance

5.      Plaintiff files this case before sending a written notice under Section 542A.003(d)(1) of

the Texas Insurance Code because Plaintiff has a reasonable basis for believing there is

insufficient time to give pre-suit notice before a limitations period will expire. Plaintiff filed this

suit to protect its rights. Plaintiff will promptly comply with the notice procedures under Section

542A.

                                        Factual Background

The Property

6.      Tokyohana, Inc. operates as Tokyohana Grill & Sushi Bar located at 3239 Southwest

Freeway, Houston, Texas 77027, in Harris County, Texas (the “Property”). The property is a

4,300 sq. foot, one-story restaurant that includes, but is not limited to, a dining area, bar/lounge,

sushi bar, reception area, food preparation/storage area, and office space.




                                             Page 2 of 14
        Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 3 of 14



The Policy

7.       Prior to August 25, 2017, Plaintiff paid annual premiums, assessments, fees, surcharges,

and taxes to AmGuard to acquire comprehensive commercial insurance coverage for the

Property under Policy No. TOBP875041.

8.       The Policy provides coverage for Plaintiff, for covered damages that occur during the

Policy Period, from January 17, 2017 through January 17, 2018. In exchange for Plaintiff’s

premium payment, the Plaintiff’s Policy includes the following limits and coverages, in relevant

part:




                                           Page 3 of 14
     Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 4 of 14




9.     As evidenced by the Declarations Page and confirmed in the Policy provisions, the Policy

provides coverage to the Property for spoilage, damaged business personal property, business

income and extra expense. Further, the Policy provides coverage for Business Personal Property

for $500,000, along with other sublimits. See Ex. A, Policy, at Declarations Pages.




                                          Page 4 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 5 of 14



Hurricane Harvey

10.    On or about August 25, 2017, Hurricane Harvey, recognized as one of the most

devastating natural disasters in United States history, made landfall on the Texas coast as a

Category 4 hurricane with wind speeds of up to 150 miles per hour. Hurricane Harvey’s wind

and rain continued to travel through the southeast part of Texas, inflicting billions of dollars in

damages to private and public property in its path. The Texas Division of Emergency

Management incurred more than $439 million in costs associated with debris removal, public

property damage, and police/EMS response immediately after Harvey. Texas Governor Greg

Abbott has estimated that Hurricane Harvey’s damages will total an historic $180 billion.

11.    Harvey’s destruction produced extreme winds and rain that caused significant property

damage. Indeed, those winds caused significant damage to the Property. Sizeable portions of the

roofs and exterior were compromised by wind, and as a result, there was also substantial interior

damage to the buildings. This resulted in a reasonably clear covered loss to Plaintiff’s business

personal property, fixtures, equipment, and business income.




                                           Page 5 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 6 of 14



Plaintiff makes insurance claim for damages

12.    The following photographs taken after Harvey depict some of the physical damages:




13.    The Property was substantially damaged by the storm. Yet as devastating as the physical

damage was, Plaintiff felt fortunate to be protected by the insurance coverage they had procured to

insure the Property and business from precisely this type of catastrophe. Immediately after the

storm, Plaintiff promptly filed a claim with AmGuard, alerting them to the extensive damages. This

sense of security, borne of pricey contractual relationship, would prove illusory as Defendants

began their investigation and handling of the claim.




                                            Page 6 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 7 of 14



Plaintiff works hard to document its damages for Defendant, but AmGuard unreasonably
refuse to pay.

14.    Amguard’s claim-handling process resulted in a wrongful refusal to pay and omitted a

wealth of facts, physical evidence, obvious wind damages, and meteorological data supporting

Plaintiff’s claim. Defendant unreasonably pinned the losses on anything but the wind and

resulting water intrusion, an action designed to save AmGuard millions of dollars in damages to

the Property and the business.

15.    AmGuard assigned several adjusters, including defendant Brandon Allen, Jim Richardson,

David Nance, and Lisa Fennell, to the claim. None of these adjusters provided a scope of damages

or an estimate. AmGuard subsequently engaged Rimkus Consulting Group, Inc. to employ

representatives to handle and adjust the claim. Those persons were improperly trained as to their

responsibilities and were instead directed to minimize – and in fact, did minimize – claim payments

and delay the reconstruction project in order to get Plaintiff’s business back and running.

16.    Duncan Doss from Rimkus completed a site inspection for Vericlaim. Mr. Doss and the

other adjusters assigned to the claim were unqualified and incapable of adequately assessing the

damages to this type of commercial Property and were the source of many delays throughout the

claim process. AmGuard continued to delay the claim resolution and did not provide the insured

with answers.

17.    After these cursory and substandard inspections, and more than five months after the

Property was damaged, AmGuard fully denied the claim on November 22, 2017. AmGuard

refused to release a copy of Mr. Doss’ report but relayed in a March 8, 2018 email that Mr. Doss

found the cause of the damages was due to “the roof-mounted exhaust fans blew off their

respective curbs due to Hurricane Harvey.” Yet to date, no payments have been made to

Tokyohana for damages from Hurricane Harvey.

                                            Page 7 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 8 of 14



18.       AmGuard has ignored the scores of facts, witnesses and meteorological data supporting

the covered claim. This deceptive claim handling and outright false denials have crippled

Tokyohana’s ability to operate their business. Tokyohana has cooperated throughout the claims

process.

19.       Over two years after the Hurricane Harvey winds and rain severely damaged this business

personal property and caused other business losses, based on inadequate investigation, wrongful

delays, and refusals to fully pay for reasonably clear damages, AmGuard has not issued a full

payment. To this day, due to Defendant’s outcome-oriented, inadequate, and haphazard

investigation, AmGuard has refused to pay for covered damages under the Policy.

                     Count 1 – Violations of Texas Insurance Code, Section 541

20.       Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

this Petition as if fully set forth herein.

21.       Defendant failed to attempt to effectuate a prompt, fair, and equitable settlement of a claim

with respect to which liability has become reasonably clear, in violation of Texas Insurance Code

Section 541.060 (a)(2)(A).

22.       Defendant failed to adopt and implement reasonable standards for prompt investigation of

claims arising under its policies.

23.       Defendant failed to provide promptly a reasonable explanation, in relation to the facts or

applicable law, for the denial of a claim, in violation of Texas Insurance Code Section 541.060

(a)(3).

24.       Defendant refused to pay the claims without conducting a reasonable investigation with

respect to the claims, in violation of Texas Insurance Code Section 541.060 (a)(7).

25.       Defendant misrepresented the insurance policies under which it affords property coverage



                                              Page 8 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 9 of 14



to Plaintiff, by making an untrue statement of material facts, in violation of Texas Insurance

Code Section 541.061 (1).

26.     Defendant misrepresented the insurance policies under which it affords property coverage

to Plaintiff by failing to state a material fact that is necessary to make other statements made not

misleading, in violation of Texas Insurance Code Section 541.061(2).

27.     Defendant misrepresented the insurance policies under which it affords property coverage

to Plaintiff by making a statement in such manner as to mislead a reasonably prudent person to a

false conclusion of material facts and failing to disclose a matter required by law to be disclosed,

in violation of Texas Insurance Code Section 541.061 (3) and Texas Insurance Code Section

541.002 (1).

28.     Defendant knowingly committed the foregoing acts, with actual knowledge of the falsity,

unfairness, or deception of the foregoing acts and practices, in violation of Texas Insurance Code

Section 541.002 (1).

                   Count 2 – Violations of the Texas Insurance Code, Section 542

29.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

this Petition as if fully set forth herein.

30.     Defendant failed to acknowledge receipt of the claim in violation of Texas Insurance Code

Section 542.055 (a)(1).

31.     Defendant failed to timely commence investigation of the claim or to request from Plaintiff

any additional items, statements or forms that the Defendants reasonably believe to be required

from Plaintiff in violation of Texas Insurance Code Section 542.055 (a)(2)-(3).

32.     Defendant failed to notify Plaintiff in writing of the acceptance or rejection of the claim not

later than the 15th business day after receipt of all items, statements and forms required by the



                                              Page 9 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 10 of 14



Defendant in violation of Texas Insurance Code Section 542.056(a). The delay was egregious,

unnecessary, and wholly caused by the Defendant.

33.     Defendant delayed payment of Plaintiff’s claim in violation of Texas Insurance Code

Section 542.058(a).

34.     Each of the actions described herein were done “knowingly” as that term is used in the

Texas Insurance Code and were producing cause of Plaintiff’s damages.

                                       Count 3 – Statutory Interest

35.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

this Petition as if fully set forth herein.

36.     Plaintiff makes a claim for statutory interest penalties along with reasonable attorneys’

fees for violation of Texas Insurance Code Subchapter B pursuant to Texas Insurance Code

Section 542.060.

                                     Count 4 – Breach of Contract

37.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

this Petition as if fully set forth herein.

38.     As outlined above, Defendant breached its contract with Plaintiff by refusing to pay for

covered damages under the Policy. As a result of Defendant’s breach, Plaintiff suffered legal

damages.

                        Count 5 – Breach of duty of good faith & fair dealing

39.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

this Petition as if fully set forth herein.

40.     Defendant as the property coverage insurers, had a non-delegable duty to deal fairly and in

good faith with Plaintiff in the processing of the claim. Defendant breached this duty by refusing to



                                              Page 10 of 14
      Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 11 of 14



properly investigate and effectively denying insurance benefits. Defendant knew or should have

known that there was no reasonable basis for denying or delaying the required benefits. As a

result of Defendant’s breach of these legal duties, Plaintiff suffered legal damages.

                              Count 6 – Punitive Damages for Bad Faith

41.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs of

this Petition as if fully set forth herein.

42.     Defendant acted fraudulently and with malice (as that term is legally defined) in denying

and delaying Plaintiff’s claim for benefits. Further, Defendant had actual, subjective awareness of

the risk involved, but nevertheless proceeded with conscious indifference to the rights, safety, or

welfare of Plaintiff.

                    Count 7 – Violations of Texas Deceptive Trade Practices Act

43.     Plaintiff re-alleges and incorporates each allegation contained in the previous Paragraphs

of this Petition as if fully set forth herein.

44.     The Deceptive Trade Practices-Consumer Protection Act (DTPA) provides additional

protections to consumers who are victims of deceptive, improper, or illegal practices.

Defendant’s violations of the Texas Insurance Code create a cause of action under the DTPA.

Defendant’s violations of the Texas Insurance Code, as set forth herein, specifically violate the

DTPA as well. Defendant have also acted unconscionably, as that term is defined under the

DTPA.

45.     Each of the actions described herein were done “knowingly” as that term is used in the

DTPA and were a producing cause of Plaintiff’s damages.




                                                 Page 11 of 14
       Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 12 of 14



                                     Resulting Legal Damages

46.     Plaintiff is entitled to the actual damages resulting from the Defendant’s violations of the

law.    These damages include the consequential damages to its economic welfare from the

wrongful denial and delay of benefits including loss of the property and business; and the other

actual damages permitted by law. In addition, Plaintiff is entitled to exemplary damages.

47.     As a result of Defendant’s acts and/or omissions, Plaintiff has sustained damages in

excess of the minimum jurisdictional limits of this Court.

48.     Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum

legal rate.

49.     Defendant knowing violations of the Texas Insurance Code and DTPA entitle Plaintiff to

the attorneys’ fees, treble damages, and other penalties provided by law.

50.     Plaintiff is entitled to statutory interest as damages under the Texas Insurance Code

542.060(c).

51.     As a result of Defendant’s acts and/or omissions, Plaintiff has sustained damages in

excess of the jurisdictional limits of this Court.

52.     Plaintiff is entitled under law to the recovery of prejudgment interest at the maximum

legal rate.

53.     Plaintiff is entitled to the recovery of attorneys’ fees pursuant to Tex. Civ. Prac. & Rem.

Code §38.001, the Texas Insurance Code 542.060(a)-(b), the Business & Commerce Code

§17.50 and Tex. Civ. Prac. & Rem. Code §37.009.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that Plaintiff

have judgment against Defendant for actual damages in excess of the minimum jurisdictional



                                            Page 12 of 14
     Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 13 of 14



limits of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and all other

relief, at law or in equity, to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                       RAIZNER SLANIA LLP



                                                       ______________________________
                                                       JEFFREY L. RAIZNER
                                                       State Bar No. 00784806
                                                       Southern District Bar No. 15277
                                                       ANDREW P. SLANIA
                                                       State Bar No. 24056338
                                                       Southern District Bar No. 1057153
                                                       AMY B. HARGIS
                                                       State Bar No. 24078630
                                                       Southern District Bar No. 1671572
                                                       BEN WICKERT
                                                       State Bar No. 24066290
                                                       Southern District Bar No. 973044
                                                       efile@raiznerlaw.com
                                                       2402 Dunlavy Street
                                                       Houston, Texas 77006
                                                       Phone: 713.554.9099
                                                       Fax: 713.554-9098
                                                       ATTORNEYS FOR PLAINTIFF




                                            Page 13 of 14
     Case 4:19-cv-04551 Document 1 Filed on 11/20/19 in TXSD Page 14 of 14



                                      JURY DEMAND

Plaintiff hereby demands a trial by jury, a right enshrined in the Constitution of the United
States of America and the State of Texas and preserved by the sacrifices of many. The necessary
jury fee has been paid.




                                           ________________________________
                                           ANDREW P. SLANIA




                                        Page 14 of 14
